05-14-00441-cr
                                                                    COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                     Transmitted 9/1/2015 5:00:09 PM
                                                                      Accepted 9/3/2015 11:18:15 AM
                                                                                      ABEL ACOSTA
Motion to extend time to file a petition for discretionary      review                        CLERK


TO THE HONORABLE JUSTICES OF SAID COURT:                                        September 3, 2015




      Now comes Christopher M. Dunlop, Appellant and moves this Court to
grant an extension of time to file a petition for discretionary review, pursuant to
Rule 68.2(c) in compliance with Rule 10.5(b) of the Texas Rules of Appellate
Procedure, and for good cause showing the following:


1) The Court of Appeals Fifth District of Texas at Dallas cause No. 05-14-00441-CR

   entered a judgment of AFFIRMEND on July 31, 2015. The case, Styled as

   CHRISTOPHER M. DUNLOP, Appellant V. THE STATE OF TEXAS, Appellee was on

   appeal from the 296th Judicial District Court Collin County, Texas Trial No. 296-

   82462-2012. This verdict of guilty by the lower court was entered on

   3/18/2014.

   During this appeal the defendant/Appellant was never informed

   from Appellants counsel the following:

   a) The Appellant was not notified of the Court of Appeals verdict until one

      week after the verdict on July 31, 2015 stating “Things were busy and my

      assistant was on vacation”.

   b) Appellant was trying to get a hold of Appellant counsel and did not find out
      until 2 days before the date of filing or August 27th for the petition for

      discretionary review that he could not be appointed court representation

      due to his status of being indigent because he had lost his case.

   c) Appellant was never notified by Appellant Counsel that he had a right

       under the Texas Rules of Appellate Procedure Rule 49.1 that he had 15

      days after the verdict to file a motion for Rehearing. If this motion was filed

      and granted Appellant would not have to bring this matter to your

      attention.


2) The deadline for filling this petition is 8/31/2015 and Appellant is seeking an

   additional 30 days to file this petition.


WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this
Motion To Extend Time to File motion to extend time to file a petition for
discretionary review, and for such other and further relief as the Court
may deem appropriate.
Very respectfully submitted,
Chris Dunlop
Tel: (214) 628-1729
Motion to extend time to file a petition for discretionary review

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Christopher M. Dunlop, Appellant and moves this Court to
grant an extension of time to file a petition for discretionary review, pursuant to
Rule 68.2(c) in compliance with Rule 10.5(b) of the Texas Rules of Appellate
Procedure, and for good cause showing the following:


1) The Court of Appeals Fifth District of Texas at Dallas cause No. 05-14-00441-CR

   entered a judgment of AFFIRMEND on July 31, 2015. The case, Styled as

   CHRISTOPHER M. DUNLOP, Appellant V. THE STATE OF TEXAS, Appellant was

   on appeal from the 296th Judicial District Court Collin County, Texas Trial No.

   296-82462-2012. The verdict of guilty issued by the lower court was entered

   on 3/18/2014.

   The case from the trial court was Styled as STATE OF TEXAS vs. Christopher M.

   Dunlop and numbered 296-82462-2012.

   During this appeal the defendant/Appellant was never informed

   from Appellants counsel the following:

   a) The Appellant was not notified of the Court of Appeals verdict until one

      week after the verdict on July 31, 2015 stating “Things were busy and my
       assistant was on vacation”.

   b) Appellant was trying to get a hold of Appellant counsel and did not find out

      until 2 days before the date of filing or August 29th for the petition for

      discretionary review that he could not be appointed court representation

      due to his status of being indigent because he had lost his case.

   c) Appellant was never notified by Appellant Counsel that he had a right

       under the Texas Rules of Appellate Procedure Rule 49.1 that he had 15

      days after the verdict to file a motion for Rehearing. If this motion was filed

      and granted Appellant would not have to bring this matter to your

      attention.


2) The deadline for filling this petition is 8/31/2015 and Appellant is seeking an

   additional 30 days to file this petition. No previous extensions have been

   requested.
WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this
Motion To Extend Time to File motion to extend time to file a petition for
discretionary review, and for such other and further relief as the Court
may deem appropriate.


Very respectfully submitted,
Chris Dunlop
Tel: (214) 628-1729